AMENDMENT 2008-1
TO THE
EMPLOYMENT AGREEMENT
     THIS AMENDMENT 2008-1, dated as of December 30, 2008, by and between GSI
Commerce, Inc. (“Employer”) and Michael G. Rubin (“Executive”).
RECITALS
     Employer and Executive previously entered into an Employment Agreement
effective August 23, 2006 (the “Employment Agreement”).
     Employer and Executive desire to amend the Employment Agreement to comply
with the requirements of Section 409A of the Internal Revenue Code.
     NOW, THEREFORE, Employer and Executive hereby agree that, effective
January 1, 2009, the Employment Agreement shall be amended as follows:

  1.   The language “as soon as practicable” in Sections 5.1, 5.2 and 5.3 shall
hereby be replaced with “within 60 days.”     2.   The second sentence in
Section 5.4 is hereby deleted and replaced in its entirety to read as follows:  
      “Notwithstanding the foregoing, Executive shall be entitled to the
following payments and benefits upon such termination by Employer without Cause:

          (i) Payment of severance in the amount of $2,525,000 payable in
installments over a period of twenty-four (24) months following the date of
termination (payable in accordance with the then current payroll policies of
Employer with the first installment being paid within sixty (60) days following
Executive’s date of termination, subject to the application of Section 5.8);
          (ii) Executive shall be entitled to continue to receive health and
dental benefits under Employer’s health and dental plans for a period of
twenty-four (24) months following the date of termination (the “Severance
Period”) at the level in effect immediately prior to Executive’s date of
termination. Executive shall pay to Employer on the last day of each month
preceding the month that the health and dental coverage continuation shall be
provided, the full cost of the monthly premiums equal to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) cost of
continued health and dental coverage under the health and dental plans of
Employer. The first such payment shall be paid to Employer on the last day of
the month in which Executive’s date of termination occurs. Executive shall
receive a monthly reimbursement payment during the Severance Period, on the
first payroll date of each month, equal to the monthly COBRA cost of continued
health and dental coverage under the health and dental plans of Employer, less
the amount that Executive

 



--------------------------------------------------------------------------------



 



would be required to contribute for health and dental coverage if Executive were
an active employee. Reimbursements under this Section 5.4(ii) shall commence on
the first payroll date occurring in the month following the month in which
Executive’s date of termination occurs and shall continue until the earlier of
(A) the end of the Severance Period, (B) the first day of the month following
the commencement of health and dental coverage with another employer, or (C) the
date Executive ceases to pay when due the premiums charged by Employer for the
applicable benefits;
          (iii) Any benefits which are to be continued or paid after the date of
termination in accordance with the terms of the benefit plans or programs of
Employer; and
          (iv) Payment, in a lump sum within sixty (60) days following the date
of termination, of the Accrued Benefits.

  3.   Section 5.8 is hereby deleted in its entirety and replaced with the
following:         “This Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code. If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
Section 409A, then such benefit or payment shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed. For purposes
of Section 409A of the Code, all payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” within the meaning of such term under Section 409A of the Code, each
payment made under this Agreement shall be treated as a separate payment and the
right to a series of installment payments under this Agreement is to be treated
as a right to a series of separate payments. In no event shall Executive,
directly or indirectly, designate the calendar year of payment. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit. Any tax gross up payments to be made hereunder shall be made not later
than the end of Executive’s taxable year next following Executive’s taxable year
in which the related taxes are remitted to the taxing authority. Benefits
payable under this Agreement will be subject to the distribution requirements of
Section 409A(a)(2)(A) of the Code, including, without limitation, the
requirement of Section 409A(a)(2)(B)(i) of the Code that payment to Executive be
delayed until six (6) months after separation from service if Executive is a
“specified employee” within the meaning of the aforesaid Section of the Code at
the time of such separation from service. If Executive dies during the
postponement period prior to the payment of

2



--------------------------------------------------------------------------------



 



      postponed amount, the amounts withheld on account of Section 409A of the
Code shall be paid to the personal representative of Executive’s estate within
sixty (60) days after the date of Executive’s death.”

  4.   The language “unless Executive elects in writing a different order” in
the second to last sentence in the first paragraph of Section 5.9 and the
language “unless Executive elects in writing a different order for cancellation”
in the last sentence in the first paragraph of Section 5.9 is hereby deleted in
its entirety.     5.   In all respects not modified by this Amendment 2008-1,
the Employment Agreement is hereby ratified and confirmed.     6.   This
Amendment 2008-1 shall be governed by and construed in accordance with the
domestic laws of the Commonwealth of Pennsylvania, without giving effect to any
choice or conflict of law provisions thereof.     7.   This Amendment 2008-1 may
be executed in one or more counterparts, each of which shall be deemed and
original but all of which together will constitute one and the same instrument.

[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Employer and Executive agree to the terms of the
foregoing Amendment 2008-1, effective as of the date set forth above.

                  GSI COMMERCE, INC.    
 
           
 
  By:
Name:   /s/ Arthur H. Miller
 
Arthur H. Miller    
 
  Title:   EVP    
 
                EXECUTIVE    
 
                /s/ Michael G. Rubin                   Michael G. Rubin    

4